      Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 1 of 18




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TARAJEAN ANSEL,                                )
                                               )
      Plaintiff,                               )
                                               )    Civil Action File No:
v.                                             )
                                               )    JURY TRIAL DEMANDED
MILTON HALL SURGICAL                           )
ASSOCIATES, LLC,                               )
                                               )
      Defendant.                               )


                        COMPLAINT FOR DAMAGES

      COMES NOW Tarajean Ansel (hereinafter “Plaintiff” or “Ms. Ansel”),

Plaintiff in the above-styled matter, and files this her Complaint for Damages and

Injunctive Relief and shows as follows:

                             NATURE OF ACTION

                                          1.

      Plaintiff asserts that the Defendant has violated Title VII of the Civil Rights

Act of 1964, as amended, (“Title VII”) 42 U.S.C. § 2000e, et seq., by discriminating

against her on the basis of her sex (female) and retaliating against her for opposing

unlawful employment practices under Title VII.
      Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 2 of 18




                                          2.

      Plaintiff also asserts that the Defendant has violated the Age Discrimination

in Employment Act of 1967, as amended, (“ADEA”) 29 U.S.C. § 621, et seq., by

discriminating against her on the basis of her age (48) and retaliating against her for

opposing unlawful employment practices under the ADEA.

                                          3.

      Plaintiff also asserts that the Defendant has violated the State of Georgia False

Medicaid Claims Act (“False Claims Act”), O.C.G.A. § 49-4-168.4, by retaliating

against her for opposing unlawful employment practices under the False Claims Act.

                                          4.

      Plaintiff further asserts that the Defendant breached the Employment

Agreement she executed with Defendant on or about February 21, 2019, when she

was terminated allegedly “for cause” on February 27, 2020, without prior notice or

warning.

                      STATUTORY BASIS FOR ACTION

                                          5.

      Pursuant to Title VII, 42 U.S.C. § 2000e-2(a),

      It shall be an unlawful employment practice for an employer—
      (1) to . . . discriminate against any individual with respect to [her]
      compensation, terms, conditions, or privileges of employment, because
      of such individual’s . . . sex . . . ; or

                                    Page 2 of 18
Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 3 of 18




(2) to limit, segregate, or classify [its] employees . . . in any way which
would deprive or tend to deprive any individual of employment
opportunities or otherwise adversely affect [her] status as an employee,
because of such individual’s . . . sex . . . .

                                    6.

Pursuant to Title VII, 42 U.S.C. § 2000e-3(a),

It shall be an unlawful employment practice for an employer to
discriminate against any of [its] employees . . . to discriminate against
any individual . . . because [she] has opposed any practice made an
unlawful employment practice by this title [42 USCS §§ 2000e–2000e-
17], or because [she] has made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or hearing
under this title [42 USCS §§ 2000e–2000e-17].

                                    7.

Pursuant to the ADEA, 29 U.S.C. § 623(a),

It shall be unlawful for an employer—
(1) to . . . discharge any individual or otherwise discriminate against
any individual with respect to [her] compensation, terms, conditions, or
privileges of employment, because of such individual’s age;
(2) to limit, segregate, or classify [its] employees in any way which
would deprive or tend to deprive any individual of employment
opportunities or otherwise adversely affect [her] status as an employee,
because of such individual’s age . . . .

                                    8.

Pursuant to ADEA, 29 U.S.C. § 623(d),

It shall be unlawful for an employer to discriminate against any of [its]
employees . . . because such individual . . . has opposed any practice
made unlawful by this section, or because such individual . . . has made


                              Page 3 of 18
      Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 4 of 18




      a charge, testified, assisted, or participated in any manner in an
      investigation, proceeding, or litigation under this Act.

                                          9.

      Pursuant to the False Claims Act, O.C.G.A. § 49-4-168.4,

      Any employee . . . shall be entitled to all relief necessary to make such
      employee . . . whole, if that employee . . . is discharged, demoted,
      suspended, threatened, harassed, or in any other manner discriminated
      against in the terms and conditions of employment because of lawful
      acts done by such employee . . . in furtherance of a civil action under
      this Code section or other efforts to stop one or more violations of this
      article.

                                         10.

      Pursuant to O.C.G.A. § 9-3-24, “[a]ll actions upon simple contracts in writing

shall be brought within six years . . . .” O.C.G.A. § 9-3-24.


                         JURISDICTION AND VENUE

                                         11.

      This Court has jurisdiction over the subject matter of this action pursuant to 38

U.S.C. § 4323(b)(3).

                                         12.

      Venue is proper in this District under 38 U.S.C. § 4323(c)(2) and 28 U.S.C.

§ 1391(b), because Defendant, Milton Hall Surgical Associates, LLC (“Milton




                                    Page 4 of 18
      Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 5 of 18




Hall”), is registered and maintains a place of business in this judicial district at: 3330

Preston Ridge Road, Suite 240, Alpharetta, GA 30005.

                                           13.

      All statutory conditions precedent to the initiation of this lawsuit have been

fulfilled in accordance with 42 U.S.C. § 2000e, et seq. and 29 U.S.C. § 621, et seq.

                                       PARTIES

                                           14.

      The Plaintiff is an individual residing in Georgia, within this District and this

Division.

                                           15.

      The Defendant Milton Hall is a domestic limited liability company licensed

and registered to do business in Georgia and can be served through its registered

agent, Peter V. Hasbrouck, at: MARTENSON HASBROUCK & SIMON, LLP,

2573 Apple Valley Road, Atlanta, GA, 30319.

                             STATEMENT OF FACTS

                                           16.

      Pursuant to the Employment Agreement dated February 21, 2019 (“the

Agreement,” attached hereto as Exhibit “A”), Milton Hall engaged our client to serve

as its revenue cycle management executive on or about February 21, 2019.


                                      Page 5 of 18
     Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 6 of 18




                                        17.

      Ms. Ansel’s base salary at Milton Hall was $165,000.00 per year.

                                        18.

      Ms. Ansel was hired for a term that would continue indefinitely unless her

employment was terminated pursuant to the terms and conditions of the Agreement.

                                        19.

      In addition to her base salary, Ms. Ansel had an opportunity to earn an

incentive bonus (subsection 2(b) of the Agreement) in the amount of $20,000.00 for

each one percent (1%) reduction in the revenue cycle management expense relative

to gross collections (hereinafter the “Revenue Cycle”).

                                        20.

      During her tenure with Milton Hall, Ms. Ansel was instrumental in improving

the revenue cycle management of Milton Hall. For example, Ms. Ansel reduced the

overall accounts receivable of Milton Hall from $8,844,858.00 down to

approximately $3,678,208.00 during her year with the company. More importantly,

Ms. Ansel reduced the Revenue Cycle from 8.78% to approximately 3.4%.




                                   Page 6 of 18
      Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 7 of 18




                                        21.

      As a result, Ms. Ansel was repeatedly praised for her outstanding work and

willingness to work long hours – several praises and compliments of which she

received during the last few weeks of her employment with Milton Hall.

                                        22.

      Throughout her tenure with Milton Hall, Ms. Ansel was subjected to a pattern

and practice of discrimination based on her gender/sex (female), as well as her age

(48). This included, to wit, the Majority Member of Milton Hall, Jeffrey Gallups

(“Mr. Gallups”): stating “it’s a man’s world;” Mr. Gallups routinely hiring younger

male and female employees over older, qualified individuals; and Mr. Gallups

stating that an older, female co-worker needed to be “put out to pasture.”

                                        23.

      Within in the last few months of her employment with Defendant, Ms. Ansel

complained regarding the discrimination and hostile work environment she was

experiencing. However, nothing was done to address her concerns.

                                        24.

      In addition, while she was working for Milton Hall, Ms. Ansel noticed that

Milton Hall appeared to be engaging in Medicare and Medicaid fraud. As a result,




                                    Page 7 of 18
      Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 8 of 18




Ms. Ansel complained to Mr. Gallups regarding her concerns and allegations against

Milton Hall.

                                           25.

      Shortly after Ms. Ansel made her complaints, on February 27, 2020, she was

terminated     without   prior   warning    or   notice    for   “insubordination     and

communications . . . that violated Milton Hall’s policies . . . .” It is important to note

that the termination letter did not identify which provisions of these employee

guidelines that Ms. Ansel had allegedly breached. Further, the letter did not specify

what provision of the Agreement Milton Hall was relying upon to establish “cause”.

                                           26.

      Subsection 3(a) of the Agreement does allow Milton Hall to terminate

Ms. Ansel for cause. However, the termination letter failed to identify which

provision of Subsection 3(a) that Milton Hall was relying upon for the termination

of Ms. Ansel.

                                           27.

      Therefore, based on the termination letter, the only possible conclusion is that

Milton Hall was attempting to rely on Subsection 3(a)(8) of the Agreement.

However, Subsection 3(a)(8) of the Agreement is only applicable if Ms. Ansel failed




                                      Page 8 of 18
      Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 9 of 18




to materially comply with the handbook or culture guide of which the employee has

received notice prior to the alleged failure.

                                          28.

      Pursuant to the clear and unambiguous language of Subsection 3(a)(8) of the

Agreement, Ms. Ansel must have received prior written notice of the alleged failure.

However, Ms. Ansel never received any notice of these issues prior to the date of

her termination.

                                          29.

      Therefore, not only did Milton Hall fail to identify which provisions of these

policies were violated, but Ms. Ansel also did not receive any prior notice of any

alleged failure.

                                          30.

      In addition, Subsection 3(a)(8) of the Agreement clearly states and requires

Milton Hall to allow Ms. Ansel to exhaust all due process or appeal rights prior to

any termination for cause.

                                          31.

      Ms. Ansel was not presented with any due process or appeal rights, nor was

she allowed to exhaust any due process or appeal rights provided in such Milton

Hall’s handbook and policies.


                                     Page 9 of 18
     Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 10 of 18




                                         32.

      Pursuant to the incentive bonus plan contained in subsection 2(b) of the

Agreement, Ms. Ansel was entitled to an incentive bonus of $100,000.00 on

February 20, 2020. To date, Ms. Ansel has not been paid any portion of this

incentive bonus.

                                         33.

      Pursuant to Subsection 6(c) of the Agreement, any disputes that cannot be

resolved through good faith discussions shall be determined by non-binding

mediation to be held within thirty (30) days of either parties’ written request. Milton

Hall never attempted to resolve this matter through good faith negotiations. Thus,

Ms. Ansel sent a written request for mediation to Milton Hall on July 4, 2020, and

thereafter participated in non-binding mediation which proved unsuccessful.

                                         34.

      Because mediation was not successful, Ms. Ansel thereafter filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”) on

September 20, 2020. Ms. Ansel received her Notice of Right to Sue from the EEOC

on or about September 25, 2020.




                                    Page 10 of 18
     Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 11 of 18




 COUNT 1—Discrimination in Violation of Title VII (42 U.S.C. § 2000e-2(a))

                                         35.

      Tarajean Ansel realleges and hereby incorporates by reference paragraphs 1-

34 of this Complaint with the same force and effect as if pleaded separately herein.

                                         36.

      The Defendant engaged in a pattern and practice of discrimination against Ms.

Ansel based on her sex (female) in violation of Title VII, 42 U.S.C. § 2000e-2(a).

                                         37.

      Defendant’s violation of Title VII was willful, pervasive, and created a hostile

work environment.

                                         38.

      As a direct and proximate result of the discriminatory conduct by the

Defendant, Ms. Ansel has suffered injury including, but not limited to, loss of wages

and benefits of employment.

   COUNT 2—Retaliation in Violation of Title VII (42 U.S.C. § 2000e-3(a))

                                         39.

      Tarajean Ansel realleges and hereby incorporates by reference paragraphs 1-

38 of this Complaint with the same force and effect as if pleaded separately herein.




                                   Page 11 of 18
     Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 12 of 18




                                         40.

      The Defendant retaliated against Ms. Ansel for complaining about the

discrimination she was experiencing when it terminated her on February 27, 2020,

in violation of Title VII, 42 U.S.C. § 2000e-3(a).

                                         41.

      Defendant’s alleged justification of Ms. Ansel’s termination was pretextual.

Ms. Ansel was not insurbordinate or violating company policies. Rather, she was

terminated for opposing Defendant’s numerous unlawful employment practices.

                                         42.

      As a direct and proximate result of the retaliatory conduct by the Defendant,

Ms. Ansel has suffered injury including, but not limited to, loss of wages and benefits

of employment.

  COUNT 3—Discrimination in Violation of the ADEA (29 U.S.C. § 623(a))

                                         43.

      Tarajean Ansel realleges and hereby incorporates by reference paragraphs 1-

42 of this Complaint with the same force and effect as if pleaded separately herein.

                                         44.

      The Defendant engaged in a pattern and practice of discrimination against Ms.

Ansel based on her age (48) in violation of the ADEA, 29 U.S.C. § 623(a).


                                    Page 12 of 18
     Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 13 of 18




                                         45.

      Defendant’s violation of the ADEA was willful, intentional, and pervasive.

                                         46.

      As a direct and proximate result of the discriminatory conduct by the

Defendant, Ms. Ansel has suffered injury including, but not limited to, loss of wages

and benefits of employment.

    COUNT 4—Retaliation in Violation of the ADEA (29 U.S.C. § 623(d))

                                         47.

      Tarajean Ansel realleges and hereby incorporates by reference paragraphs 1-

46 of this Complaint with the same force and effect as if pleaded separately herein.

                                         48.

      The Defendant retaliated against Ms. Ansel for complaining about the

discrimination she was experiencing when it terminated her on February 27, 2020,

in violation of Title VII, 29 U.S.C. § 623(d).

                                         49.

      Defendant’s alleged justification of Ms. Ansel’s termination was pretextual.

Ms. Ansel was not insurbordinate or violating company policies. Rather, she was

terminated for opposing Defendant’s numerous unlawful employment practices.




                                    Page 13 of 18
     Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 14 of 18




                                         50.

      As a direct and proximate result of the retaliatory conduct by the Defendant,

Ms. Ansel has suffered injury including, but not limited to, loss of wages and benefits

of employment.

COUNT 5—Retaliation in Violation of the False Claims Act (O.C.G.A. § 49-4-

                                      168.4(a))

                                         51.

      Tarajean Ansel realleges and hereby incorporates by reference paragraphs 1-

50 of this Complaint with the same force and effect as if pleaded separately herein.

                                         52.

      The Defendant retaliated against Ms. Ansel for complaining about the

Medicare and Medicaid fraud Milton Hall appeared to be engaging in when

Defendant terminated her employment on February 27, 2020, in violation of

O.C.G.A. § 49-4-168.4(a).

                                         53.

      Defendant’s alleged justification of Ms. Ansel’s termination was pretextual.

Ms. Ansel was not insurbordinate or violating company policies. Rather, she was

terminated for opposing Defendant’s numerous unlawful employment practices,




                                    Page 14 of 18
     Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 15 of 18




including her belief that Milton Hall was committing Medicare and Medicaid fraud

and therefore violating O.C.G.A. § 49-4-168, et seq.

                                         54.

      As a direct and proximate result of the retaliatory conduct by the Defendant,

Ms. Ansel has suffered injury including, but not limited to, loss of wages and benefits

of employment.

              COUNT 6—Breach of Contract (O.C.G.A. § 9-3-24)

                                         55.

      Tarajean Ansel realleges and hereby incorporates by reference paragraphs 1-

54 of this Complaint with the same force and effect as if pleaded separately herein.

                                         56.

      Pursuant to the Agreement Defendant entered with Ms. Ansel, Defendant

owed duties to Ms. Ansel, including, but not limited to: payments under a bonus

incentive plan, and that she could be terminated for cause only with proper notice

and allowing Ms. Ansel to exhaust all due process or appeal rights prior to any

termination for cause.

                                         57.

      Defendant violated and breached the duties it owed to Ms. Ansel when

Defendant:


                                    Page 15 of 18
     Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 16 of 18




      (a) Failed to pay Ms. Ansel for the $100,000.00 bonus she earned during her

          first year of employment with Defendant;

      (b) Terminated her employment without proper, written notice; and

      (c) Terminated her without allowing her to exhaust all due process or appeal

          rights prior to any termination for cause.

                                        58.

      As a result of Defendant’s breach, Ms. Ansel has been damaged including,

but not limited to, lost wages.

                           COUNT 7—Attorney’s Fees

                                        59.

      Tarajean Ansel realleges and hereby incorporates by reference paragraphs 1-

58 of this Complaint with the same force and effect as if pleaded separately herein.

                                        60.

      Defendant’s wrongful actions against Ms. Ansel are in bad faith, Defendant

has been stubbornly litigious, and Defendant has caused Ms. Ansel unnecessary

trouble and expense, thereby entitling Ms. Ansel to an award of attorney fees under

O.C.G.A. § 13-6-11.




                                   Page 16 of 18
     Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 17 of 18




                           COUNT 8—Punitive Damages

                                          61.

        Tarajean Ansel realleges and hereby incorporates by reference paragraphs 1-

60 of this Complaint with the same force and effect as if pleaded separately herein.

                                          62.

        Pursuant to 42 U.S.C. §§ 1981a(a)(1) and 1981a(b)(1), Ms. Ansel shall be

entitled to punitive damages to deter and punish Defendant from such other and

further intentional discriminatory practices - which was done with malice to the

federally protected rights of Ms. Ansel - calculated with a specific intent to cause

harm.

                               PRAYER FOR RELIEF

Wherefore, Plaintiff requests this Honorable Court award her the following relief:

   a) Retroactive reinstatement to the Revenue Cycle Management Executive

        position that the Plaintiff is entitled to under O.C.G.A. § 49-4-168.4(b);

   b) Full back pay retroactive to the date that Ms. Ansel was terminated, plus

        interest (see, e.g., O.C.G.A. § 49-4-168.4(b));

   c) Front pay from the date Ms. Ansel was terminated;

   d) Compensatory damages, liquidated damages, and special damages sustained

        as a result of the Defendant’s intentional and willful discrimination;


                                     Page 17 of 18
     Case 1:20-cv-05214-MLB-JCF Document 1 Filed 12/23/20 Page 18 of 18




   e) Punitive damages in an amount to be determined by a fair and impartial jury

      based on Defendant’s intentionally harmful and wrongful conduct;

   f) Payment of the $100,000.00 bonus Ms. Ansel earned;

   g) Reasonable attorney’s fees, expert witness fees, interest, and other litigation

      costs premised upon Defendant’s bad faith (see O.C.G.A. § 13-6-11);

   h) For all other statutory, civil, general, special, extraordinary, injunctive, or

      other relief which this Honorable Court deems just and appropriate; and

   i) A trial by jury on all issues so triable.

      Respectfully submitted, this 23rd day of December, 2020.

                                  MOORE INGRAM JOHNSON & STEELE, LLP

                                  /s/ Clayton O. Carmack
                                  Clayton O. Carmack
                                  GA Bar No.: 110540
                                  Anna M. Diaz-Caballero
                                  GA Bar No.: 235192
                                  Attorneys for Plaintiff, Tarajean Ansel


Emerson Overlook
326 Roswell Street, Suite 100
Marietta, Georgia 30060
(770) 429-1499
coc@mijs.com
amdiaz-caballero@mijs.com




                                     Page 18 of 18
